GRAFTECH INTERNATIONAL LTD. HAS CLAIMED CONFIDENTIAL

TREATMENT OF PORTIONS OF THIS AGREEMENT IN ACCORDANCE WITH

RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934

Exhibit 10.34.0

EXECUTION COPY

TECHNOLOGY LICENSE AGREEMENT, dated as of December 5, 2006, among GRAFTECH
INTERNATIONAL LTD., a Delaware corporation (“GTI”), UCAR CARBON COMPANY INC., a
Delaware corporation (“UCAR”), ALCAN FRANCE, a French société par actions
simplifiée (formerly known as Pechiney) (“Buyer”), and CARBONE SAVOIE, a French
société par actions simplifiée (“Carbone Savoie”).

W I T N E S S E T H:

WHEREAS, GTI is engaged, through its subsidiaries, in the Business (as defined
hereinafter);

WHEREAS, Buyer, directly or through its subsidiaries, desires to purchase, and
GTI desires to sell, the Business on the terms and subject to the conditions set
forth in a Purchase and Sale Agreement, dated as of November 27, 2006 (the
“Purchase Agreement”), among GTI, Buyer and certain subsidiaries of GTI, and the
closing of the transactions contemplated by the Purchase Agreement, including
the sale of all of the stock of Carbone Savoie held by GTI through its
subsidiaries to Buyer, is occurring on the date hereof;

WHEREAS, in connection with the purchase and sale of the Business, licenses of
certain Intellectual Property are required in order to permit Buyer and its
subsidiaries (including, following the closing of the transactions contemplated
by the Purchase Agreement, Carbone Savoie) to operate the Continuing Business
(as defined hereinafter) and GTI and its subsidiaries to operate the Competitive
Business (as defined hereinafter) after the Closing;

WHEREAS, the Parties desire to grant and obtain such licenses on the terms and
subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises, representations and warranties
and the mutual covenants and agreements contained herein and in the Purchase
Agreement, and other good, valuable and sufficient consideration, the receipt of
which is hereby acknowledged, the Parties, intending to be legally bound, hereby
agree as follows:

 

1



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

ARTICLE 1

DEFINITIONS; INTERPRETATION

Section 1.1 Definitions. As used herein, the following terms shall have the
following meanings:

“Affiliate” with respect to any Person, shall mean any other Person which
Controls, is Controlled by or is under common Control with, directly or
indirectly, such Person, and, if such Person is a natural person, includes any
member of such Person’s immediate family, or, if such Person is an entity,
includes any trustee, member, general partner, manager, director or executive
officer of, or any Person performing similar functions for, such Person.

“Agreement” shall mean this Technology License Agreement, including the
Schedules, in each case, as amended or supplemented from time to time.

“Analyses” shall have the meaning given to such term in Section 6.1(a).

“Business” shall mean the development, manufacturing, marketing and sale of
Cathodes by the Seller Group, including Carbone Savoie and the CS Brazil
Companies.

“Business Day” shall mean any day of the year other than (a) any Saturday or
Sunday or (b) any other day on which the banks located in the State of New York,
United States of America, or France, generally are closed for business.

“Buyer” shall have the meaning given to such term in the title.

“Buyer Field of Use” shall mean the development, manufacturing, marketing and
sale of Cathodes.

“Buyer Group” shall mean Buyer, the Affiliates of Buyer (including Carbone
Savoie), the respective Representatives of Buyer and such Affiliates and the
respective permitted successors and permitted assigns of Buyer, such Affiliates
and such Representatives.

“Buyer Maintained IP” shall have the meaning given to such term in
Section 5.1(c).

“Carbone Savoie” shall have the meaning given to such term in the title.

“Carbone Savoie Brazil” shall mean Carbone Savoie Brasil S.A., a company
organized under the laws of the Federative Republic of Brazil.

“Cathodes” shall mean cathode bottom blocks, graphitized and non-graphitized
carbon blocks, sidewall blocks, preformed sidewall blocks (combining carbon and
silicon carbide materials), materials (glue and ramming paste), as well as all
other carbon or graphite based materials used for the lining of aluminum
electrolysis cells (which for clarity does not include anodes).

 

2



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

“Claim” shall mean any complaint, allegation, charge, petition, appeal, demand,
notice, filing or claim of any kind that commences, alleges a basis to commence
or threatens to commence any Proceeding by or before any Governmental Authority
or Judicial Authority or that asserts, alleges a basis to assert or threatens to
assert any right, breach, default, violation, noncompliance, termination,
cancellation or other action or omission that could result in a Liability or
Loss.

“Closing” shall have the meaning given to such term in Section 3.1(a) of the
Purchase Agreement.

“Confidential Information” shall have the meaning given to such term in
Section 6.1(a).

“Competitive Business” shall mean a Person conducting the commercial
development, manufacturing, marketing and/or sale of GTI Products or a Person
listed in Schedule C.

“Continuing Business” shall mean the development, manufacturing, marketing and
sale of Cathodes by the Buyer Group after the Closing.

“Contract” shall mean any written or oral contract, agreement, note, bond,
mortgage, indenture, deed of trust, lease, sublease, license, sublicense,
purchase or sale order, quotation or other commitment, obligation or instrument
of any kind that is or is intended to be (or, upon acceptance by the other
intended party or parties thereto, would be) legally binding or enforceable
under applicable Law.

“Control” of a Person shall mean possession, directly or indirectly, of the
right or power to direct or cause the direction of the management or policies of
such Person, whether through ownership of voting securities, through rights
under Contracts, or otherwise.

“Court” shall have the meaning given to such term in Section 6.4(c)(1).

“CS Brazil Companies” shall mean Carbone Savoie Brazil and CS Brazil Holding.

“CS Brazil Holding” shall mean Carbone Savoie Brasil Holding S/A, a company
organized under the laws of the Federative Republic of Brazil.

“CS Intellectual Property” shall mean the graphitization and other process
technology currently owned, used or being developed by or for Carbone Savoie and
the CS Brazil Companies (excluding in each case Intellectual Property developed,
used or owned prior to the GTI Acquisition Date) and that is described in
Schedule B.

“Disclosing Party” shall have the meaning given to such term in Section 6.1(a).

“Effective Date” shall mean the date first set forth hereinabove.

 

3



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

“Equity Interests” of a Person shall mean capital stock, capital stock
equivalents (including stock options, restricted stock units, stock appreciation
rights and phantom stock), partnership interests, membership interests,
participations, shares and other equity interests of any class or kind (however
designated) of such Person.

“First Notice” shall have the meaning given to such term in Section 6.4(c)(2).

“France” shall mean the French Republic.

“GTI” shall have the meaning given to such term in the title.

“GTI Acquisition Date” mean January 2, 1997, which is the date on which UCAR
Holdings acquired 70 % of the outstanding Equity Interests in Carbone Savoie.

“GTI Products” shall mean carbon or graphite foam, carbon/carbon and carbon
composites, refractory brick, graphite electrodes and Graphite Specialties, but
does not include Cathodes.

“Governmental Authority” shall mean any government (including any United States,
French or Brazilian Federal, foreign, state, provincial, city, municipal,
cantonal or county government), any political subdivision thereof and any
governmental, administrative, ministerial, regulatory, central bank,
self-regulatory, quasi-governmental, taxing, executive or legislative
department, commission, body, agency, authority or instrumentality of any
thereof.

“Graphite Specialties” shall mean graphite molds for high temperature
applications, graphite crucibles, graphite heating elements, graphite anodes and
graphite dies, in each case, used in applications such as the casting of railcar
wheels, production of diamond drill bits, production of boron nitride for
cosmetics, production of magnesium, fluorine and lithium, production of boron
carbide for bullet proof vests and fiber optic cables and production of coins,
keys and electrical connectors. Graphite Specialties shall also include rigid
insulation board made from natural graphite used in the insulation of vacuum
furnace and heat treating furnace applications.

“ICC Rules” shall have the meaning given to such term in Section 6.4(c)(1).

“Infringed IP” shall have the meaning given to such term in Section 5.3.

“Intellectual Property” or “IP” shall mean any and all (a) designs, styles,
concepts, inventions and discoveries of any kind, whether or not entitled to
registration or protection under any patent, copyright, trademark, trade secret
or Law, (b) invention rights, shop rights, utility models, patents, patent
applications and statutory invention registrations, (c) trademarks, service
marks, trade dress, logos, trade names, corporate names and other identifiers of
source or goodwill of any kind, including registrations and applications for
registration thereof, (d) domain names, websites, mask works and copyrights of
any kind, including copyrights in computer software and published and
unpublished works, and registrations and applications for registration thereof,
and (e) confidential and proprietary information, including trade secrets,
know-how (including mix formulations, processing conditions and manufacturing

 

4



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

and engineering information), process technology, technical information, data,
customer lists, plans, strategies and methodologies, in the case of each clause
above, regardless of the form in which embodied or evidenced and including all
databases, books, records, papers, files, recordings, imprints, pictures,
drawings and blue prints associated therewith or related thereto.

“Judicial Authority” shall mean any court, arbitrator, special master, receiver,
tribunal or similar body of any kind.

“Law” shall mean any treaty, code, statute, law (including common law), rule,
regulation, or ordinance of any kind of any Governmental Authority.

“Liability” shall mean any liability, duty, responsibility, obligation,
assessment, cost, expense, expenditure, charge, fee, penalty, fine,
contribution, premium or obligation of any kind, whether known or unknown,
asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated
or unliquidated, or due or to become due, and regardless of when sustained,
incurred or asserted or when the relevant events occurred or circumstances
existed.

“Licensing Party” shall have the meaning given to such term in Section 5.3.

“Loss” shall mean any Liability, shortage, damage, diminution in value,
deficiency or loss of any kind.

“Manufacturing Facility” shall mean a facility in which Cathodes or GTI Products
are manufactured.

“Non-Licensing Party” shall have the meaning given to such term in Section 5.3.

“Order” shall mean any judgment, writ, decree, directive, decision, injunction,
ruling, award or order (including any consent decree or cease and desist order)
of any kind of any Governmental Authority or Judicial Authority.

“Ordinary Course” shall mean the ordinary course of business, operations and
activities conducted by the Business prior to the date hereof consistent with
past practice.

“Parties” shall mean GTI, UCAR, Buyer and Carbone Savoie.

“Person” shall mean an individual, a partnership, a sole proprietorship, a
company, a firm, a corporation, a limited liability company, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization, a
union, a group acting in concert, a Judicial Authority, a Governmental Authority
or any other entity or association of any kind.

“Principals” shall mean Buyer and GTI.

“Proceedings” shall mean any action, suit, arbitration, mediation, litigation,
hearing, investigation, inquiry or other proceeding of any kind involving any
Governmental Authority, any Judicial Authority or any other Person.

 

5



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

“Protected Information” shall have the meaning given to such term in
Section 6.1(b).

“Protected Party” shall have the meaning given to such term in Section 6.1(b).

“Protecting Party” shall have the meaning given to such term in Section 6.1(b).

“Purchase Agreement” shall have the meaning given to such term in the preamble.

“Receiving Party” shall have the meaning given to such term in Section 6.1(a).

“Related Agreements” shall mean (a) the SNC Asset Purchase Agreements, (b) the
IT Services Agreement, (c) the Tolling Agreement, (d) the Transition Services
Agreement, (e) the Property License, (f) the Machining Services Agreement,
(g) the Brazil Purchase Agreement, (h) the Mutual Release, as each such term is
defined in the Purchase Agreement, and (i) this Agreement.

“Representatives” of a Person shall mean controlling persons, partners,
directors, officers, managers, trustees, employees, agents, representatives,
consultants, affiliates, advisors, counsel or nominees of such Person.

“Request” shall have the meaning given to such term in Section 6.4(c)(2).

“Seller Field of Use” shall mean all fields other than the development,
manufacturing, marketing and sale of Cathodes.

“Seller Group” shall mean GTI, the Affiliates of GTI (other than Carbone Savoie)
including UCAR, the respective Representatives of GTI and such Affiliates and
the respective permitted successors and permitted assigns of GTI, such
Affiliates and such Representatives.

“Seller Improvements” shall mean, with respect to the Seller Intellectual
Property, all customizations, enhancements, revisions and modifications thereto
invented, discovered, developed or made by GTI or any of its subsidiaries at any
time after the date hereof and on or before the seventh anniversary of the date
hereof.

“Seller Intellectual Property” shall mean the graphitization and other process
technology currently owned, used or being developed by or for the Seller Group
for the Business and that is described in Schedule A.

“Seller Maintained IP” shall have the meaning given to such term in
Section 5.1(g).

“UCAR” shall have the meaning given to such term in the title.

 

6



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

Section 1.2 Interpretation. Unless otherwise expressly specified in this
Agreement:

(a) the words “hereof”, “hereby” and “hereunder,” and correlative words, refer
to this Agreement as a whole and not any particular provision;

(b) the words “includes” and “including”, and correlative words, are deemed to
be followed by the phrase “without limitation”;

(c) the word “written” and the phrase “in writing,” and correlative words and
phrases, include electronic and facsimile transmissions;

(d) the words “asset” and “property” are synonymous and include owned, leased
and licensed real, personal and intangible property of every kind, including
contractual rights, tort claims, cash, securities and information;

(e) the masculine, feminine or neuter form of a word includes the other forms of
such word and the singular and plural forms of a word have correlative meanings;

(f) the word “or” is not exclusive;

(g) the word “will” shall be construed to have the same meaning and effect as
the word “shall”;

(h) references to a Person shall include the successors and assigns thereof
permitted by this Agreement;

(i) references to any Contract, Law or Order mean such Contract, Law or Order,
as amended, modified or supplemented and, in the case of any Law, also means any
successor Law and, in the case of any Contract, includes any and all exhibits,
annexes, schedules and documents attached thereto or incorporated therein or
constituting a part thereof;

(j) references to a “board of directors” of a Person mean the board of directors
or correlative governing body or authority of such Person and include any
committee thereof, references to an “officer” or “director” of a Person mean an
officer, director, executive, manager or trustee of such Person or an individual
performing correlative functions for such Person the words “stockholder” and
“shareholder” are synonymous and references to the “stockholders” or
“shareholders” of a Person mean the stockholders, shareholders or other owners
of Equity Interests (including partners and members) of such Person;

(k) references to an Article, Section, Schedule or Exhibit mean an Article or
Section of, or a Schedule or Exhibit to, this Agreement;

(l) references to “graphite” mean synthetic graphite only, and not natural
graphite; and

(m) capitalized terms that are correlative to terms defined in Section 1.1 shall
have correlative meanings.

 

7



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

ARTICLE 2

GRANT OF RIGHT AND LICENSE

Section 2.1 License to Seller Intellectual Property.

(a) Subject to the terms and conditions set forth herein, the Seller Group
(including each of GTI and UCAR) hereby grants to Carbone Savoie, and Carbone
Savoie hereby accepts, an exclusive (even as to Seller Group), perpetual,
irrevocable, non-transferable (except as specifically set forth in Section 6.5),
royalty-free, worldwide license under the Seller Intellectual Property in the
Buyer Field of Use (which shall include the right to develop, make and use and
sell Cathodes). UCAR and the other members of the Seller Group shall retain
exclusive rights to the Seller Intellectual Property for use in the Seller Field
of Use as provided herein. Carbone Savoie shall have the right to sublicense the
Seller Intellectual Property and the Seller Improvements, provided that any such
sublicenses are limited specifically and solely to the Buyer Field of Use; and
provided further that:

(i) any sublicense granted pursuant hereto shall not be extended to a party in a
Competitive Business unless Carbone Savoie can demonstrate to the reasonable
satisfaction of GTI and UCAR (acting reasonably and in good faith) that, with
respect to a Competitive Business to which Carbone Savoie wishes to grant a
sublicense,

(1) such Competitive Business does not develop, manufacture, market or sale a *
of *,

(2) the development, manufacturing, marketing and/or sale of * is not * to such
Competitive Business, and

(3) the Competitive Business has instituted reasonable policies and/or
protections for the protection of Protected Information and to avoid the misuse
of the Seller Intellectual Property or the Seller Improvements in fields other
than the Buyer Field of Use;

(ii) any sublicense granted pursuant hereto shall not be extended to a party
having a Manufacturing Facility in any of *, *, * or * unless Carbone Savoie can
demonstrate to the reasonable satisfaction of GTI and UCAR (acting reasonably
and in good faith) that such sublicensee and such Manufacturing Facility have
instituted reasonable policies and/or protections for the protection of
Protected Information and to avoid the misuse of the Seller Intellectual
Property or the Seller Improvements in fields other than the Buyer Field of Use;

(iii) any sublicense granted by Carbone Savoie shall be without the right to
further sublicense the Seller Intellectual Property or the Seller Improvements
and shall include terms binding the sublicensee to confidentiality provisions
equivalent to those set out in Section 6, for the benefit of both Carbone Savoie
and the Seller Group;

 

8



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

(iv) when, pursuant to Section 2.1(a)(i) or 2.1(a)(ii), Carbone Savoie is
obligated to demonstrate a state of facts in respect of a Competitive Business
or a Manufacturing Facility to the reasonable satisfaction of GTI and UCAR in
order to be permitted to grant a sublicense to the Seller Intellectual Property
or the Seller Improvements, Carbone Savoie shall provide GTI and UCAR with all
relevant information, including documentary evidence, that it believes
demonstrates such state of facts at least sixty (60) days in advance of the date
of the proposed sublicense. If GTI or UCAR do not notify Carbone Savoie that
they are or are not reasonably satisfied by the expiration of sixty (60) days
following the furnishing of the relevant information, Carbone Savoie may assume
that GTI and UCAR are reasonably satisfied that the demonstrated state of facts
is extant.

(b) The restrictions on sublicensing of the Seller Intellectual Property and the
Seller Improvements set forth in the preceding paragraph shall not apply to an
Affiliate of Carbone Savoie, where Control shall be established through
ownership of more than 50 % of the Equity Interest of the relevant Person.

Section 2.2 Seller Improvements. Commencing on the date hereof and continuing
until the seventh anniversary of the date hereof, each of UCAR and GTI shall,
and GTI shall cause its other subsidiaries to, inform Carbone Savoie of any
Seller Improvements and to offer to license to Carbone Savoie any Seller
Improvements. In connection therewith, UCAR and GTI shall, and GTI shall cause
its other Affiliates to, also inform Carbone Savoie of the terms on which a
license to such Seller Improvements is available. Neither UCAR nor GTI shall be
obligated, and neither shall be obligated to cause their respective Affiliates,
to inform Carbone Savoie of the existence of any Seller Improvements more than
two times per calendar year. UCAR and GTI shall and GTI shall cause its
Affiliates to negotiate in good faith the terms of any such license, which shall
be commercially reasonable terms, but, in any event, the terms of such license
with respect to field of use, term, transfers, sublicenses and termination will
be substantially similar in all material terms to those set forth in this
Agreement.

Section 2.3 License to CS Intellectual Property; Sublicense. Subject to the
terms and conditions set forth herein, Carbone Savoie hereby grants to UCAR, and
UCAR hereby accepts, an exclusive (even as to Carbone Savoie), perpetual,
irrevocable, non-transferable (except as specifically set forth in Section 6.5),
royalty-free, worldwide license under the CS Intellectual Property, specifically
and solely for use in the Seller Field of Use. Carbone Savoie shall retain
exclusive rights to the CS Intellectual Property for use in the Buyer Field of
Use. UCAR shall have the right to sublicense the CS Intellectual Property for
which it has a license, so long as any such sublicenses are limited specifically
and solely to the Seller Field of Use. UCAR shall, in respect of any proposed
sublicense, secure from any proposed sublicensee undertakings implementing
reasonable policies and/or protections for the protection of Protected
Information and to avoid the misuse of the CS Intellectual Property in fields
other than the Seller Field of Use.

 

9



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

Section 2.4 Exclusivity.

(a) UCAR will not, and GTI will not and not permit any of its other Affiliates
to use, or license or otherwise transfer or convey the Seller Intellectual
Property or the Seller Improvements for use, in the Buyer Field of Use.

(b) Carbone Savoie will not, and Buyer will not and will not permit any of its
other Affiliates to, use, or license or otherwise transfer or convey the CS
Intellectual Property for use, in the Seller Field of Use.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.1 GTI and UCAR represent and warrant: that all rights, titles and
interests in and to the Seller Intellectual Property are owned by UCAR, GTI or
one of its other subsidiaries; that each of UCAR and GTI has the right and power
to grant the licenses granted herein; and that there are no contracts with any
other Person that conflict with such grant. GTI and UCAR represent that neither
UCAR nor GTI or any of its other subsidiaries has assigned or encumbered its
right, title and interest in and to the Seller Intellectual Property other than
as contemplated in the last sentence of Section 6.5 and in any event in a manner
which would not prevent them from granting such licenses or adversely affect the
rights granted to Carbone Savoie hereunder.

Section 3.2 GTI and UCAR represent and warrant that the Seller Intellectual
Property licensed hereunder constitutes all the technology currently owned, used
or being developed by UCAR, GTI and each of its other subsidiaries (other than
Carbone Savoie) for the Business. In the event it is determined that the Seller
Intellectual Property licensed hereunder does not constitute all the technology
currently owned, used or being developed by UCAR, GTI and each of its other
subsidiaries (other than Carbone Savoie) for the Business, GTI and/or UCAR shall
grant, or cause the granting, to Carbone Savoie a license to any additional
technology it is determined was not included in the license granted herein, on
the same terms and conditions as set forth in the Agreement. Liability for
breach of the representation and warranty set forth in the first sentence of
this Section 3.2 shall be limited to the grant of a license to such additional
technology as provided in the immediately preceding sentence.

ARTICLE 4

REMEDIES IN THE EVENT OF BREACH OF LICENSE

Section 4.1 A Principal or its Affiliate party hereto having suffered a Loss as
a result of the breach of the terms hereof by the other Principal or the
Affiliates thereof shall be made whole through the payment of monetary damages
compensating such Party for any damages it shall have suffered as a result of
such Loss, including direct, consequential or indirect loss or damage, said
consequential or indirect loss or damage to be limited to damages equivalent to
reasonable royalties that would have otherwise been paid to the aggrieved Party;
provided,

 

10



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

however, that, in the event the breach of the terms hereof constitutes
disclosure of Confidential Information or transfer of Intellectual Property to a
party in violation of the terms hereof, consequential or indirect loss or damage
shall not be limited to damages equivalent to reasonable royalties that would
have otherwise been paid to the aggrieved Party. In addition, the aggrieved
Party shall be entitled to a permanent injunction from a court of competent
jurisdiction to enjoin any infringing Person to cease infringement in the event
of use in the field of use of the other Principal or its Affiliate party hereto
or of disclosure of Confidential Information without the requirement of posting
bond or other security.

ARTICLE 5

MAINTENANCE AND DEFENSE OF IP

Section 5.1 Maintenance of IP.

(a) UCAR shall, and GTI shall and shall cause its other subsidiaries to, use
commercially reasonable efforts to maintain the Seller Intellectual Property and
any Seller Improvements licensed to Carbone Savoie, including payment of all
renewal fees, on customary terms and conditions, subject to its and their right
to abandon any such Seller Intellectual Property pursuant to Section 5.1(b).

(b) If UCAR, GTI or one of its other subsidiaries decides, at any time, to
abandon any patent that is part of the Seller Intellectual Property or the
Seller Improvement licensed to Carbone Savoie by failing to pay any fee required
by statute or administrative regulation in order to maintain such Intellectual
Property, then UCAR shall notify Carbone Savoie in writing of such decision at
least twenty (20) Business Days prior to such abandonment (or as long a period
prior to such abandonment as is feasible under the circumstances, if twenty
(20) Business Days notice is not feasible) and Carbone Savoie shall have the
right, but not the obligation, to maintain such Intellectual Property.

(c) Any Intellectual Property which Carbone Savoie exercises its right to
maintain under Section 5.1(b) (the “Buyer Maintained IP”) shall thereupon become
the sole and exclusive property of Carbone Savoie. UCAR will not, and GTI will
not and will not permit any of its other Affiliates to, take any act that is
inconsistent with this Section 5.1(c).

(d) With respect to any Buyer Maintained IP, UCAR shall, and GTI shall and shall
cause its other Affiliates to:

(i) promptly upon reasonable request and at the expense of Carbone Savoie,
execute all applications, transfers, assignments, waivers and other documents
necessary or desirable from time to time for the purpose of:

(1) maintaining, vesting in or assigning to Carbone Savoie absolute title to
such Buyer Maintained IP; and

 

11



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

(2) applying for, prosecuting, obtaining or maintaining any patent, copyright or
industrial design registration relating to such Buyer Maintained IP;

(ii) promptly upon reasonable request and at the expense of Carbone Savoie,
co-operate with and assist Carbone Savoie in the prosecution and maintenance of
each such application and the rights granted in respect thereof; and

(iii) not contest the validity of any of such Buyer Maintained IP.

(e) Carbone Savoie hereby grants to UCAR, and UCAR hereby accepts, license to
all Buyer Maintained IP on the same terms and conditions as those set forth in
Section 2.4.

(f) If Carbone Savoie decides, at any time prior to the seventh anniversary of
the date hereof, to abandon any patent that is part of the CS Intellectual
Property by failing to pay any fee required by statute or administrative
regulation in order to maintain such patent, then Carbone Savoie shall notify
UCAR in writing of such intent at least twenty (20) Business Days prior to such
abandonment (or as long a period prior to such abandonment as is feasible under
the circumstances, if twenty (20) Business Days notice is not feasible) and
thereafter UCAR shall have the right, but not the obligation, to maintain such
Intellectual Property.

(g) Any Intellectual Property which UCAR exercises it right to maintain under
Section 5.1(f) (the “Seller Maintained IP”) shall thereupon become the sole and
exclusive property of UCAR. Carbone Savoie will not, and Buyer will not and will
not permit any of its other Affiliates to, take any act that is inconsistent
with this Section 5.1(g).

(h) With respect to the Seller Maintained IP, Carbone Savoie will, and Buyer
will and will cause its other Affiliates to:

(i) promptly upon reasonable request and at the expense of UCAR, execute all
applications, transfers, assignments, waivers and other documents necessary or
desirable from time to time for the purpose of:

(1) maintaining, vesting in or assigning to UCAR absolute title to any Seller
Maintained IP; and

(2) applying for, prosecuting, obtaining or maintaining any patent, copyright or
industrial design registration relating to such Seller Maintained IP;

(ii) promptly upon reasonable request and at the expense of UCAR, co-operate
with and assist UCAR in the prosecution and maintenance of each such application
and the rights granted in respect thereof; and

(iii) not contest the validity of any of such Seller Maintained IP.

 

12



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

(j) UCAR hereby grants to Carbone Savoie and Carbone Savoie hereby accepts a
license to all Seller Maintained IP on the same terms and conditions as those
set forth in Section 2.1.

Section 5.2 Defense of IP. Subject to Section 5.1(b), UCAR shall, and GTI shall
and shall cause its other Affiliates to, defend the Seller Intellectual Property
and any Seller Improvements licensed to Carbone Savoie (including taking steps
that are in its judgment reasonable and appropriate in an opposition,
cancellation or revocation Proceeding or any other Proceeding initiated by or
before any registration authority). Subject to Section 5.1(f), Carbone Savoie
shall, and Buyer shall and shall cause its other Affiliates to, defend the CS
Intellectual Property (including taking steps that are in its judgment
reasonable and appropriate in an opposition, cancellation or revocation
Proceeding or any other Proceeding initiated by or before any registration
authority).

Section 5.3 Infringement. Subject to Sections 5.1(b) and 5.1(f) and the last
sentence of this Section 5.3, each Principal shall, and shall cause its
Affiliates to, give prompt written notice to the other Principal of any actual
or imminent infringement or potential infringement by third parties of the
Intellectual Property licensed hereunder of the other Principal or its Affiliate
party hereto (the “Infringed IP”) of which it or they become aware and may
request in writing that the Principal or Affiliate party hereto who or whose
Affiliate owns the Infringed IP (the “Licensing Party”) proceed to take steps to
end any such actual infringement. The Licensing Party will inform the other
Principal (the “Non-Licensing Party”) within thirty (30) Business Days of
receipt of such written request whether it will take steps to defend the
Infringed IP. If the Licensing Party declines to defend the Infringed IP (which
it shall have the right to do), or does not respond to the Non-Licensing Party’s
request within such thirty (30) Business Days, the Non-Licensing Party may
institute and prosecute such claim for infringement in its own name with the
Licensing Party providing reasonable assistance in connection with such claim.

Section 5.4 Costs. Any Claim prosecuted pursuant to Section 5.3 shall be
prosecuted solely at the expense of the Party pursuing such Claim, subject to
Section 5.6.

Section 5.5 Cooperation. Each Party agrees to fully cooperate with the other
Parties in the pursuing of any Claim pursuant to Section 5.3. The Party pursuing
the Claim shall reimburse the other Parties for the expenses incurred as a
result of such cooperation.

Section 5.6 Settlement and Damages. If the Non-Licensing Party is the Party
pursuing the Claim against third parties for infringement of IP, it shall not
settle such Claim without the prior written consent of the Licensing Party (not
to be unreasonably withheld or delayed). Any damages payable by a third party
for past infringement of any of the Infringed IP shall be for the benefit of the
Licensing Party, but the Non-Licensing Party pursuing the Claim may recover its
reasonable costs of litigation from such damages, as well as the amount of the
Loss suffered by the Non-Licensing Party.

 

13



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

ARTICLE 6

MISCELLANEOUS PROVISIONS

Section 6.1 Confidentiality.

(a) “Confidential Information” of a Party shall mean all information (whether in
written, electronic, oral or other form and including trade secrets and
non-public, confidential or proprietary information) furnished by or on behalf
of or obtained from such Party, the Affiliates of such Party, or its or their
Representatives relating to this Agreement, the transactions contemplated hereby
or the subject matter hereof. Confidential Information of Carbone Savoie shall
include trade secrets and non-public, confidential or proprietary information of
(i) Carbone Savoie existing prior to the date hereof, (ii) SNC and CS Brazil
Operating included in the Purchased Assets and (iii) the Business. Confidential
Information of SNC or CS Brazil Operating shall include trade secrets and
non-public confidential or proprietary information of (i) SNC or CS Brazil
Operating included in the Excluded Assets and (ii) businesses of GTI and its
subsidiaries (including Carbone Savoie prior to the date hereof) other than the
Business. “Analyses” shall mean all books, records, notes, files, compilations,
analyses, forecasts, studies, reports and other documents (whether in written or
electronic form) that contain or reflect any Confidential Information of a
Principal or its Affiliate party hereto that are prepared by or on behalf of the
other Principal, the Affiliates of the other Principal or its or their
Representatives. “Protected Information” of a Principal or its Affiliate party
hereto shall mean (x) the Confidential Information of such Principal or its
Affiliate party hereto and (y) Analyses that contain or reflect such
Confidential Information.

(b) Each Principal and its Affiliate party hereto (as such, the “Protecting
Party” (i) will keep all of the Protected Information of the other Principal and
its Affiliate party hereto (as such, the “Protected Party”) confidential and not
disclose any of the Protected Information in any manner whatsoever (except as
required by applicable Law or Order and, even then, only after compliance with
Section 6.1(c)), without the prior written consent of the Protected Party, and
(ii) will not use any of the Protected Information in any manner whatsoever
other than in connection with the consummation of the transactions contemplated
hereby; provided, however, that Protected Information may be revealed to
Representatives of the Protecting Party who (1) need to know such Protected
Information for the purpose of (A) reviewing, evaluating or consummating such
transactions or (B) advising or otherwise assisting the Protecting Party in
complying with its internal control and financial and other public reporting and
disclosure obligations under applicable Law, (2) are informed by the Protecting
Party of the confidential nature and restricted use of such Protected
Information and (3) agree to observe the terms of this Section 6.1 as if they
were Parties. Each Party will and will cause its Affiliates and its and their
Representatives to only make that number of copies of Protected Information
(whether in written, electronic or other form) that is reasonably necessary for
consummation of the transactions contemplated hereby. Each Party will cause its
Affiliates and its and their Representatives to observe the terms of this
Section 6.1 as if they were Parties and will be responsible for any breach of
this Section 6.1 by any of their Affiliates or Representatives. Each Principal
and its Affiliate party hereto acknowledges that certain of its Protected
Information may also be Protected Information of the other Principal or its
Affiliate party hereto and, accordingly, each of the Principals and their
respective Affiliates party hereto will use such mutually Protected Information
in a commercially reasonable manner that is intended to preserve the
confidentiality of such mutually Protected Information as it relates to the
other Principal or its Affiliate party hereto.

 

14



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

(c) If the Protecting Party is requested pursuant to, or required by, any Law or
Order to disclose any Protected Information, the Protecting Party will as
promptly as possible give or cause to be given written notice to that effect to
the Protected Party. The Protected Party, in its sole discretion, shall be
entitled to seek a protective order or other appropriate remedy or waive
compliance with the terms of this Section 6.1. If the Protected Party seeks such
an order or remedy, the Protecting Party will and will cause each of its
Representatives to, upon request, fully cooperate with the Protected Party
(which includes delaying the furnishing of Protected Information so as to enable
the Protected Party to so seek). Regardless of whether such protective order or
other remedy is obtained or such waiver is given, unless otherwise agreed by the
Protected Party, the Protecting Party will and will cause its Representatives to
(i) furnish only that portion of the Protected Information which is, in the
advice of outside legal counsel to the Protecting Party, legally required to be
furnished and (ii) as promptly as possible give the Protected Party a copy of
the Protected Information required to be furnished. If such a protective order
or remedy is not obtained, the Protecting Party will and will cause each of its
Representatives to exercise commercially reasonable efforts to obtain reliable
assurance that confidential treatment will be accorded such Protected
Information. If such a protective order or other remedy is obtained or such a
waiver is given, the Protecting Party will and will cause each of its
Representatives to exercise commercially reasonable efforts to obtain reliable
assurance that such Protected Information is furnished in accordance with and
subject to such protective order, remedy or waiver.

(d) Protected Information shall not include information to the extent, but only
to the extent, that such information is (i) on the date hereof part of, or after
the date hereof becomes part of, the public domain other than as a result of
disclosure by the Protecting Party or any of its Representatives where such
disclosure constituted or constitutes a breach of this Section 6.1, the
Confidentiality Agreement or any prior confidentiality undertaking, (ii) on the
date hereof known by or available to the Protecting Party or its Representatives
on a non-confidential basis so long as such knowledge or availability is
demonstrated by reasonably convincing written (or, if dating is demonstrated by
reasonably convincing evidence, electronic) evidence, (iii) after the date
hereof becomes known by or available to the Protecting Party on a
non-confidential basis from a source (other than the Protected Party) which, to
the knowledge of the Protecting Party, after due inquiry, is not prohibited from
disclosing such information by a statutory, regulatory, contractual or fiduciary
obligation or (iv) after the date hereof developed by the Protecting Party
independent of any information furnished by or on behalf of or obtained from the
Protected Party by a Person who did not have access to the Protected Information
so long as such independent development is clearly and convincingly demonstrated
by dated written (or, if dating can be independently demonstrated, electronic)
records of a type that is customarily generated and maintained by the Protecting
Party in the ordinary course consistent with past practices; provided, however,
that, for purposes of this clause (iv), any information that was disclosed
pursuant to any prior confidentiality undertaking shall be considered Protected
Information.

(e) For the purposes of Section 6.1(d), (i) information that is specific shall
not be deemed to be within an exception set forth in Section 6.1(d) merely
because it is embraced by general information that is within such an exception
and (ii) a combination of information shall not be deemed to be within an
exception set forth in Section 6.1(d) merely

 

15



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

because individual aspects of such combination are within such an exception
unless the combination of information itself, its principle of operation and its
value or advantages are within such an exception.

(f) This Section 6.1 shall not restrict a Party or its Affiliates from
exercising rights or enforcing obligations hereunder or under any other Related
Agreement.

(g) Grant of a sublicense pursuant to, and subject to the terms of, Section 2.1,
shall not be deemed a breach of the Confidentiality undertakings set forth
herein.

Section 6.2 Limitations as to Representations and Warranties.

Except as set forth in Article 3 and in the Purchase Agreement, no
representations, warranties or guarantees of any kind have been, are being or
will be made by GTI or UCAR, any of their respective Affiliates or any of their
respective Representatives.

ALL REPRESENTATIONS, WARRANTIES OR GUARANTEES IMPLIED OR OTHERWISE CREATED UNDER
ANY APPLICABLE LAW, INCLUDING IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT OF THE RIGHTS OF OTHER PERSONS ARE
EXPRESSLY DISCLAIMED TO THE EXTENT PERMITTED BY APPLICABLE LAW.

(a) Except in respect of Carbone Savoie for the representations and warranties
of GTI and UCAR expressly set forth in Article 3, each Party disclaims reliance
upon (i) any representations, warranties or guarantees (whether express or
implied and whether oral or written) by the other Parties, any of their
Affiliates or any of its or their Representatives or (ii) any other information
with respect to the other Parties or any of their Affiliates provided by or on
behalf of any of them.

(b) Each Party has the right to rely upon the representations, warranties,
covenants and agreements of each other Party contained herein; provided,
however, that, notwithstanding anything contained herein to the contrary, no
matter shall constitute a breach of any representation or warranty of GTI or
UCAR if such matter was actually known to Buyer or Alcan, Inc. on the date
hereof, and was not promptly disclosed by Buyer or Alcan, Inc.

Section 6.3 Notice. All notices and demands required or permitted to be given
pursuant to this Agreement shall be given in writing in the English language,
shall be transmitted by personal delivery, by an internationally recognized
courier service, by registered or certified mail, return receipt requested,
postage prepaid, or by facsimile and shall be addressed as follows:

When Buyer or Carbone Savoie is the intended recipient:

Alcan France

7 place du Chancelier Adenauer

75218 PARIS Cédex 16

Attention: President

Facsimile Number: 33(1) 56 28 28 72

 

16



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

With a copy to:

Alcan France

7 place du Chancelier Adenauer

75218 PARIS Cédex 16

Attention: Chief Counsel, Mergers and Acquisitions - Europe

Facsimile Number: 33(1) 56 28 33 07

And:

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022

Attention: George A. Casey, Esq.

Facsimile Number: 212-848-7179

When GTI or UCAR is the intended recipient:

GrafTech International Ltd.

12900 Snow Road

Parma, OH 44130

Attention: General Counsel

Facsimile Number: 216-676-2526

With a copy to:

Kelley Drye & Warren LLP

2 Stamford Plaza

281 Tresser Boulevard

Stamford, Connecticut 06901

Attention: M. Ridgway Barker

Facsimile Number: 203-327-2669

A Party may designate a new address to which notices required or permitted to be
given pursuant to this Agreement shall thereafter be transmitted by giving
written notice to that effect to the other Parties. Each notice transmitted in
the manner described in this Section 6.3 shall be deemed to have been given,
received and become effective for all purposes at the time it shall have been
(a) delivered to the addressee as indicated by the return receipt (if
transmitted by

 

17



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

mail), the affidavit of the messenger (if transmitted by personal delivery), the
receipt of the courier service (if transmitted by courier service), or the
answer back or call back (if transmitted by facsimile) or (b) presented for
delivery to the addressee as so indicated during normal business hours, if such
delivery shall have been refused for any reason.

Section 6.4 Governing Law; Dispute Resolution; Arbitration.

(a) Governing Law; Forum; Jury Trial. THE VALIDITY, INTERPRETATION, PERFORMANCE
AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

(b) Dispute Resolution.

(1) Notice Regarding Dispute. If there is a dispute between the Principals or
their respective Affiliates relating to an alleged breach of this Agreement,
either Principal may, at any time, give a notice to the other Principal
requesting to discuss actions which might be taken to resolve such dispute. No
proposed actions are required to be set forth in such notice. The Principal
shall, commencing promptly after such notice shall have been given, discuss such
actions. During such discussions, either Principal may propose for discussion
any action which it believes might be so taken. Nothing contained in this
Agreement shall obligate or require (or be construed to obligate or require) a
Principal to agree upon any such actions.

(2) Referral to Chief Executive Officers. If the Principals shall have discussed
actions which might be taken to resolve a dispute pursuant to Section 6.4(b)(1)
and shall have failed to agree upon such actions within thirty (30) days after a
Principal shall have given notice pursuant to Section 6.4(b)(1), either
Principal may, at any time within fifteen (15) days after the expiration of such
thirty (30) day period, give a notice to the other Principal requesting that the
respective chief executive officers of the Principals or their respective
designates discuss such actions. The Principals shall, commencing promptly after
such notice shall have been given, cause such officers to discuss such actions.
During such discussions, either of such officers may propose for discussion any
action which he believes might be so taken and either of such officers may
consult with counsel, accountants and other experts. Nothing contained in this
Agreement shall obligate or require (or be construed to obligate or require) any
of such officers to agree upon any such actions.

(c) Arbitration.

(1) If there shall be a dispute between the Principals or their respective
Affiliates arising out of or relating to this Agreement or the breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this agreement to arbitrate, such
dispute shall be finally settled by arbitration held in New York, New York under
the Rules of Arbitration of the International Chamber of Commerce (the “ICC
Rules”). The International Court of Arbitration of the International Chamber of
Commerce (the “Court”) shall administer any arbitration hereunder. All such
arbitration proceedings shall be conducted (i) in English and (ii) before an
arbitration panel consisting of three (3) arbitrators. Any arbitration award
must (A) be rendered in accordance

 

18



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

with applicable law as described in Section 6.4(a), (B) be set forth in a
written decision which sets forth the reasons (including the conclusions of fact
and law) upon which such award is rendered and (C) include an allocation of all
or part of the costs of the arbitration, including the fees of the arbitrator.
No punitive damages shall be awarded in connection with any arbitration
proceeding. Judgment upon an arbitration award may be rendered in any court of
competent jurisdiction or application may be made to any such court for judicial
acceptance or an order of enforcement of an arbitration award, as the case may
be, and each Principal agrees, on behalf of itself and its respective
Affiliates, that any arbitration award may be supported by a decree of specific
performance or other appropriate injunctive relief. Any arbitration award shall
be final and binding on the Principals and their respective Affiliates. Each
Principal shall, upon request, furnish to the other Principal all information
and copies of all documents to be offered in evidence or marked in evidence at
the hearing and furnish a statement regarding any experts it intends to use at
the hearing equivalent to that required by Rule 26(b)(4)(A)(i) of the Federal
Rules of Civil Procedure.

(2) The Principal requesting arbitration shall deliver a Request for Arbitration
(the “Request”) to the Court in accordance with the ICC Rules, and shall provide
contemporaneous written notice thereof (the “First Notice”) to the responding
Principal. The Request and First Notice shall set forth (i) all such information
as is required to be included in a Request for Arbitration pursuant to the ICC
Rules and (ii) the full name, description (as required by the ICC Rules) and
address of the individual nominated by it to act as arbitrator. Within fifteen
(15) business days after the receipt by the responding Principal of the First
Notice, the responding Principal shall give written notice to the Principal
requesting arbitration (and, to the extent required under the ICC Rules, to the
Court) specifying the full name, description (as required by the ICC Rules) and
address of the individual nominated by it to act as arbitrator. Within fifteen
(15) days after the confirmation by the Court of the first two (2) arbitrators,
the Principals shall appoint a third arbitrator who shall chair the arbitration
panel. If (i) either Principal fails to nominate an arbitrator in accordance
herewith or (ii) the Principals are unable or fail to agree upon a third
arbitrator within such fifteen (15) day period, any such arbitrator shall be
appointed by the Court in accordance with the ICC Rules at the request of any
Party. The Principals agree that they shall, and shall cause the arbitrators
nominated by them to, notify the Court promptly in the event of any failure to
nominate or appoint an arbitrator as contemplated above.

(d) Exception. Neither Principal shall permit its Affiliates to commence or
maintain any proceeding if the subject matter would be covered by this
Section 6.4.

Section 6.5 Binding Effect; Assignment; Third Party Beneficiaries. This
Agreement shall be binding upon the Parties and their respective successors and
assigns and shall inure to the benefit of the Parties and their respective
permitted successors and permitted assigns. No Party shall assign any of its
rights or delegate any of its duties under this Agreement (by operation of Law
or otherwise) without the prior written consent of GTI (in the case of Buyer or
any Affiliate thereof (including Carbone Savoie)) or Buyer (in the case of GTI
or any Affiliate thereof (including UCAR)). Any assignment of rights or
delegation of duties under this Agreement by a Party without the prior written
consent of the other Parties, if such consent is

 

19



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

required hereby, shall be void. No Person, other than a member of the Buyer
Group or the Seller Group, shall be, or be deemed to be, a third party
beneficiary of this Agreement. Notwithstanding anything contained herein to the
contrary, Carbone Savoie shall have the right to assign its rights and delegate
its obligations under this Agreement to (i) any wholly-owned Affiliate of Alcan
Inc., Buyer’s and Carbone Savoie’s ultimate parent entity; or (ii) a third party
acquiring all or substantially all of Carbone Savoie’s Continuing Business, in
all cases following five (5) days’ advance written notice given to GTI. Except
in the case of a third party acquiring all or substantially all of the
Continuing Business, no such assignment or delegation shall relieve the assignor
or delegator of its obligations hereunder. It is understood that in the event of
a sale of all or part of the entities within the Seller Group that are granting
licensing rights hereunder, the licenses to Carbone Savoie shall survive such
sale. Notwithstanding anything contained herein to the contrary, GTI shall have
the right to assign its rights under this Agreement, by operation of Law or
otherwise as collateral security for any credit or financing extended to, or
indebtedness incurred by, GTI or any of its Affiliates; provided, however, that
such assignment is effected only for security purposes and shall not permit any
foreclosure or other execution on such assignment.

Section 6.6 Entire Agreement. This Agreement, together with the Schedules, and
the Purchase Agreement constitute the entire agreement among the Parties with
respect to the subject matter hereof and cancels and supersedes all of the
previous or contemporaneous Contracts, representations, warranties and
understandings (whether oral or written) by, between or among the Parties with
respect to the subject matter hereof.

Section 6.7 Amendments. No addition to, and no cancellation, renewal, extension,
modification or amendment of, this Agreement shall be binding upon a Party
unless such addition, cancellation, renewal, extension, modification or
amendment is set forth in a written instrument which states that it adds to,
amends, cancels, renews, extends or modifies this Agreement and which is
executed and delivered on behalf of each Party by an officer of, or
attorney-in-fact for, such Party.

Section 6.8 Waivers. No waiver of any provision of this Agreement shall be
binding upon a Party unless such waiver is expressly set forth in a written
instrument which is executed and delivered on behalf of such Party by an officer
of, or attorney-in-fact for, such Party. Such waiver shall be effective only to
the extent specifically set forth in such written instrument. Neither the
exercise (from time to time and at any time) by a Party of, nor the delay or
failure (at any time or for any period of time) to exercise, any right, power or
remedy shall constitute a waiver of the right to exercise, or impair, limit or
restrict the exercise of, such right, power or remedy or any other right, power
or remedy at any time and from time to time thereafter. No waiver of any right,
power or remedy of a Party shall be deemed to be a waiver of any other right,
power or remedy of such Party or shall, except to the extent so waived, impair,
limit or restrict the exercise of such right, power or remedy.

Section 6.9 Headings; Counterparts. The headings set forth in this Agreement
have been inserted for convenience of reference only, shall not be considered a
part of this Agreement and shall not limit, modify or affect in any way the
meaning or interpretation of this Agreement. This Agreement may be signed in any
number of counterparts, each of which (when executed

 

20



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

and delivered) shall constitute an original instrument, but all of which
together shall constitute one and the same instrument. This Agreement shall
become effective and be deemed to have been executed and delivered by all of the
Parties at such time as counterparts shall have been executed and delivered by
each of the Parties, regardless of whether each of the Parties has executed the
same counterpart. It shall not be necessary when making proof of this Agreement
to account for any counterparts other than a sufficient number of counterparts
which, when taken together, contain signatures of all of the Parties. Facsimile
signatures hereto shall be as effective as originals.

Section 6.10 Severability. If any provision of this Agreement shall hereafter be
held to be invalid, unenforceable or illegal, in whole or in part, in any
jurisdiction under any circumstances for any reason, (a) such provision shall be
reformed by the Parties to the minimum extent necessary to cause such provision
to be valid, enforceable and legal while preserving the original intent of the
Parties as closely as possible as expressed in, and the benefits to the Parties
provided by, this Agreement. If such provision cannot be so reformed, such
provision shall be severed from this Agreement and the Parties shall negotiate
in good faith to modify this Agreement so as to give effect to the original
intent as closely as possible in order that the benefits provided by such
provision shall be preserved to the greatest extent possible. Such holding shall
not affect or impair the validity, enforceability or legality of such provision
in any other jurisdiction or under any other circumstances. Neither such holding
nor such reformation nor severance shall affect or impair the legality, validity
or enforceability of any other provision of this Agreement.

Section 6.11 Interpretation. Each Party has participated substantially in the
negotiation and drafting of this Agreement and no ambiguity herein shall be
construed against the draftsman.

[remainder of page intentionally left blank; signature page to follow]

 

21



--------------------------------------------------------------------------------

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED ON A

REQUEST FOR CONFIDENTIAL TREATMENT

 

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
as of the date first above written.

 

ALCAN FRANCE

By:

 

/s/ Henri-Frederique Hibon

   

Name:

 

Henri-Frederique Hibon

   

Title:

 

Duly Authorized

 

CARBONE SAVOIE

By:

 

/s/ Henri-Frederique Hibon

   

Name:

 

Henri-Frederique Hibon

   

Title:

 

Duly Authorized

 

GRAFTECH INTERNATIONAL LTD.

By:

 

/s/ Craig S. Shular

   

Name:

 

Craig S. Shular

   

Title:

 

CEO and President

 

UCAR CARBON COMPANY INC.

By:

 

/s/ Craig S. Shular

   

Name:

 

Craig S. Shular

   

Title:

 

CEO and President

 

22